994 A.2d 1082 (2010)
SHELLY FUNERAL HOME, INC., Carroll Engineering Corp., Richard B. Sherker, Individually and t/a S & H Landscaping Contractors, Lankford Landscaping, LLC, Bugajewski Facility Services, LLC, Valts Roofing Company, INC., Hellers Seafood Market, Inc., Hill's Cleaners and Dyers, Inc., d/b/a Hill's Cleaners, Judel Corporation d/b/a Jem Jewelers, Win Far Inc., Trading as Villabarolo Ristorante & Wine Bar, F.E. Buehler & Son, Inc., Dirshtik, Inc., t/a Thirsty's Beer, Tech Environments, Inc., O.P. Schuman & Sons, Inc., Earthborne, Inc., Limbach Company, LLC and Bostock Company, Inc., Polysciences, Inc., The Pansy Shop, Inc., Land-Tech Enterprises, Inc., Bahavi Motel, LLC d/b/a Hampton Inn, Lentzcaping, Inc., Langan Engineering and Environmental Services, Inc., Continental Property Management, Inc., The Lingo Group, Inc., Dentrust Dental International, Inc., and Harris and Harris, PC, Petitioners
v.
WARRINGTON TOWNSHIP, Respondent.
No. 87 MAL 2010.
Supreme Court of Pennsylvania.
May 19, 2010.

ORDER
PER CURIAM.
AND NOW, this 19th day of May, 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue rephrased for clarity is:
Does the Warrington Township Mercantile and Business Privilege Tax violate Section 533 of the Local Tax Reform Act, 72 P.S. § 4750.533, which prohibits any mercantile or business privilege tax "on gross receipts or part thereof?"